Title: “N.N.”: On the Tenure of the Manor of East Greenwich, 6 January 1766
From: 
To: 


This letter was the first of two that Goddard reprinted in the Pennsylvania Chronicle, March 2–9, 1767, the authorship of which William Franklin later also attributed to his father. It is part of his newspaper controversy with “Vindex Patriae” and the second in the series that he signed “N.N.” His opponent’s first letter, in the Gazetteer of Dec. 23, 1765, had stated that the Connecticut charter of 1662 had made that colony a part of England by a legal fiction, and its people constructively natives of England and hence represented in Parliament as all England was. Franklin replied briefly to this argument in his letter in the Gazetteer of December 28 (above, XII, 414–15), and “Vindex Patriae” responded with a long letter in the issue of January 3, a large part of which he devoted to this “virtual representation” of the colonists in Parliament. The New England charters, he pointed out, provided that the grantees should hold their lands “as of his Majesty’s manor of East Greenwich in the county of Kent,” and by accepting these charters the colonists had solemnly accepted “the fiction in our law, that New England lies within England.” The writer held, in effect, that the New Englanders were virtually represented in the House of Commons by the members from the county of Kent. The present letter is Franklin’s answer to the letter of January 3, and especially to its argument about the manor of East Greenwich.
Twentieth-century scholars have established beyond question that the references to East Greenwich in many of the colonial charters had nothing whatever to do with representation in Parliament, virtual or otherwise. These clauses related specifically and solely to matters of land tenure. The underlying theory of English land law was that the King was the ultimate and paramount lord of all the soil in the terra regis and that all other individuals held their lands from him, either directly, or indirectly through a chain of tenurial relationships. When the King made direct grants of land lying outside the physical boundaries of the realm of England, as in Ireland or America, that land was treated as belonging constructively to one of the existing royal manors or other properties. The Connecticut charter, and most of the others for the colonies that still existed as political entities in the 1760s, specified for this purpose the royal manor of East Greenwich, and provided that the grantees should hold their land “in free and common soccage,” which was the freest and least burdensome of all the tenures known to the ancient land law.
  
  Jan. 6, 1766.To the Printer
I did not think to have given you any farther trouble, having already exprest my sentiments pretty fully, on the impropriety and imprudence of angry reflections on the Americans in the public papers, as more than half the trade of this country is with them; and that trade depends greatly on the regard they have for us, and in consequence for our fashions and fineries, which are by no means necessary to their subsistence; the Northern Colonies having among themselves the natural means of furnishing, by a little additional industry, every convenience and ornament of life; and to that industry I apprehended a resentment of harsh and contemptuous treatment might naturally provoke them.
But I cannot take leave of my antagonist Vindex Patriae, without a few remarks on his letter of Friday last. All the mad proceedings of the mobs in America, however disapproved of by the sober and prudent part of the inhabitants, are charged to the account of the country in general, and the people are all involved in one common accusation. He remembers that your papers have informed us of the riots at Boston, but forgets that they likewise informed us, some of the rioters were apprehended and imprisoned, in order to be brought to justice; and that the body of the people detested these violences. It is true, they universally deem the stamp act an infringement of their rights, but then their assemblies have taken no violent measures to oppose it; they have only entered into resolutions among themselves, declaring their sense of these rights; and joined, as we are well assured, in dutiful petitions to the King and Parliament here, that the act may be repealed, and those rights preserved to them. Can more be expected from any subjects, how loyal soever, that think themselves aggrieved? Is it right to abuse all England as rebellious, because it has sometimes mobs of weavers, coal-diggers, &c.? Candour then should distinguish in this case fairly, between the proceedings of the assemblies there, and the actions of mobs; the latter are certainly wrong, the former may be so; but if they are, it is a mistaken judgment only of what they think their right; of this mistake they may possibly be convinced by reason; but I still doubt the argument of your correspondent, proving, or attempting to prove, “that they are represented in parliament, because the manor of East Greenwich in Kent is represented there, and they all live in that manor;” will hardly appear so intelligible, so clear, so satisfactory, and so convincing to the Americans, as it seems it does to himself.
I own it does not appear so to me; and that my plain understanding, unaccustomed to the subtile refinements of law, cannot easily conceive, that in the King’s grants of territory in America to the colonists, the words, “to be holden of us, our heirs and successors, as of the manor of East Greenwich, in our county of Kent, in free and common soccage, and not in capite, or by knight’s service;” do truly imply, that the lands so granted really lie in East Greenwich. I should rather have thought those words meant only to express, that the tenure should be of the same kind with that of the manor of East Greenwich. The countries held by this tenure, Sir, are perhaps as big as all Europe; and East Greenwich, in the county of Kent, in England, is at most but of a few miles circumference. I have read that the whale swallowed Jonah; and as that is in Holy Writ, to be sure I ought to believe it. But if I were told, that, in fact, it was Jonah that swallowed the whale, I fancy I could myself as easily swallow the whale as the story.
If “New England lies within England,” as your correspondent would have the New England men believe, and particularly in the manor of East Greenwich, a few questions must thence naturally arise, to which his law knowledge will probably furnish ready answers. As, What have these inhabitants of East Greenwich in Kent done, that they, more than any other inhabitants of Kent, should be curbed in their manufactures and commerce? Why are they restrained in making hats of their own beaver, nail rods and steel of their own iron, and cloth of their own wool? Why may not ships from East Greenwich carry its commodities to any part of Europe, and thence bring back others in exchange, with the same freedom that ships may go from any other part of Kent, or of England? And since it is agreed, that by our constitution, the King can raise no money in England but by act of parliament, how has it come to pass, that in consequence of requisitions from the crown, large sums have been raised for its service on these inhabitants of East Greenwich, in the county of Kent, unauthorized by any such act, particularly between three and four millions during the last war? And if this money was illegally taken, whether it ought not to be refunded, and the ministers impeached that advised the measure? These seem questions of some importance, and may possibly admit of satisfactory answers; but to that end I doubt it will be found necessary, that these new inhabitants of East Greenwich in Kent, planted there by your correspondent, should be all sent back, and replaced in their native America.
In considering of these questions, perhaps, it may be of use to recollect; that the colonies were planted in times when the powers of parliament were not supposed so extensive, as they are become since the Revolution: That they were planted in lands and countries w[h]ere the parliament had not then the least jurisdiction: That, excepting the yet infant colonies of Georgia and Nova Scotia, none of them were settled at the expence of any money granted by parliament: That the people went from hence by permission from the crown, purchased or conquered the territory, at the expence of their own private treasure and blood: That these territories thus became new dominions of the crown, settled under royal charters, that formed their several governments and constitutions, on which the parliament was never consulted; or had the least participation. The people there have had, from the beginning, like Ireland, their separate parliaments, called modestly assemblies: by these chiefly our Kings have governed them. How far, and in what particulars, they are subordinate and subject to the British parliament; or whether they may not, if the King pleases, be governed as domains of the crown, without that parliament, are points newly agitated, never yet, but probably soon will be, thoroughly considered and settled. Different opinions are now entertained concerning them; and till such settlement is made by due authority, it is not criminal to think differently. Therefore, I wish the American opinion may, in the mean time, be treated with less acrimony.
As to Vindex’s accusation of the Americans, “that they run into their country divers commodities of the manufacture of France, to the ruin of Great Britain;” I fancy, they will be apt to answer, Look at home; and perhaps it will be found, that in this ruinous trade, the rest of the people of Kent, are not a whit behind-hand with the inhabitants of East Greenwich.
N. N.
